Case 1:16-cr-20677-TLL-PTM ECF No. 746, PageID.5908 Filed 11/19/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,
v.                                                             Case No. 16-CR-20677-14
                                                               Honorable Thomas L. Ludington
KENDRELL STEPHENS,

                  Defendant.
__________________________________________/

       ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION

       On August 2, 2017, Defendant Kendrell Stephens pled guilty to one count of conspiracy to

possess with intent to distribute and to distribute cocaine and heroin, in violation of 21 U.S.C. §§

841(a)(1) and 846. ECF No. 330. He was sentenced to 95 months imprisonment. ECF No. 493.

Defendant is currently housed at Federal Correctional Institution, Morgantown in West Virginia.

On June 22, 2020, Defendant sent a letter that was construed as a motion for compassionate release.

ECF Nos. 710. Defendant’s motion was denied for failure to exhaust his administrative remedies.

ECF No. 715. Defendant, through counsel, refiled his motion on July 27, 2020. ECF No. 717. The

motion was denied on October 7, 2020. ECF No. 737. On October 16, 2020, Defendant sent a letter

to this Court indicating that he feared contracting COVID-19. ECF No. 742. The letter is construed

as a motion for reconsideration under Local Rule 7.1(h). For the reasons stated below, the motion

will be denied.

                                                  I.

       Pursuant to Local Rule 7.1(h), a party can file a motion for reconsideration of a previous

order. A motion for reconsideration will be granted if the moving party shows “(1) a palpable

defect, (2) the defect misled the court and the parties, and (3) that correcting the defect will result
Case 1:16-cr-20677-TLL-PTM ECF No. 746, PageID.5909 Filed 11/19/20 Page 2 of 5




in a different disposition of the case.” Michigan Dept. of Treasury v. Michalec, 181 F. Supp. 2d

731, 733–34 (E.D. Mich. 2002) (quoting E.D. Mich. LR 7.1(h)(3)). A “palpable defect” is

“obvious, clear, unmistakable, manifest, or plain.” Id. at 734 (citing Marketing Displays, Inc. v.

Traffix Devices, Inc., 971 F. Supp. 2d 262, 278 (E.D. Mich. 1997)). “[T]he Court will not grant

motions for rehearing or reconsideration that merely present the same issues ruled upon by the

Court, either expressly or by reasonable implication.” E.D. Mich. L.R. 7.1(h)(3); see also Bowens

v. Terris, No. 2:15-CV-10203, 2015 WL 3441531, at *1 (E.D. Mich. May 28, 2015). Furthermore,

“[i]t is well-settled that parties cannot use a motion for reconsideration to raise new legal

arguments that could have been raised before a judgment was issued.” Bank of Ann Arbor v.

Everest Nat. Ins. Co., 563 F. App’x 473, 476 (6th Cir. 2014).

                                                II.

                                                A.

       Defendant first claims that COVID-19 has spread to his housing unit at FCI Morgantown.

Specifically, he states that on October 12, 2020, two inmates from his unit were placed in

quarantine after being exposed to COVID-19. ECF No. 742 at PageID.5882. He further states that

on October 14, 2020, another inmate from his unit “started to show symptoms” and began

“cough[ing] up blood.” Id. That same day, Defendant learned that his unit was being placed in a

21-day quarantine. Id. He worries that because he shares so many facilities with his fellow inmates,

“no matter how careful and sanitized [he is], [it will be] impossible [for him] to stay safe if the

other[] [inmates] will not follow suit.” Id.

       Defendant’s report of an outbreak at FCI Morgantown is not substantiated by the data.

Currently, FCI Morgantown is reporting only two active COVID-19 infections, both among staff.

COVID-19, Bureau of Prisons, https://www.bop.gov/coronavirus/ [https://perma.cc/4GVQ-



                                               -2-
Case 1:16-cr-20677-TLL-PTM ECF No. 746, PageID.5910 Filed 11/19/20 Page 3 of 5




ZAU7] (last visited Nov. 13, 2020). While several inmates and staff at FCI Morgantown have

recovered from infections, the current situation does not seem dire. Id. Also, according to

Defendant’s motion, prison officials are treating the pandemic seriously by ordering a quarantine

of Defendant’s housing unit.

       Of course, Defendant is correct that the custodial environment entails enhanced risks of

exposure by virtue of it being indoor, densely populated, and sometimes unsanitary. Without

minimizing Defendant’s concerns, “the pandemic is a global phenomenon and some risk is

inherent no matter where [Defendant] resides, either at home or in prison.” United States v. Ball,

No. 14-20117, 2020 WL 4816197, at *6 (E.D. Mich. Aug. 19, 2020). Furthermore, there is no

indication that FCI Morgantown is disregarding CDC guidelines. Ultimately, Defendant is not

entitled to compassionate release simply because he is at an elevated risk of exposure while

incarcerated. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence

of COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering BOP’s statutory role, and its

extensive and professional efforts to curtail the virus’s spread.”).

                                                  B.

       Defendant next claims that his pericarditis has resurfaced, causing him to fear for his life.

ECF No. 742 at PageID.5882–83. He states that on October 3, 2020, he was rushed to the hospital

because of chest pain and trouble breathing. Id. at PageID.5882. Doctors there diagnosed him with

pericarditis, an inflammatory heart condition that he first experienced in 2011. Id. He further states

that, upon returning to FCI Morgantown, a physician assistant advised him to seek compassionate

release. Id. at PageID.5883. The same physician assistant told him that the medical staff would




                                                 -3-
Case 1:16-cr-20677-TLL-PTM ECF No. 746, PageID.5911 Filed 11/19/20 Page 4 of 5




“keep sending [him] to the hospital whenever [his pericarditis] bothers [him].” Id. Defendant has

apparently been waiting to see a cardiologist for two months. Id.

       Defendant’s pericarditis was previously considered at length and found insufficient for

purposes of compassionate release:

       “Pericarditis is a condition in which the sac-like covering around the heart
       (pericardium)        becomes        inflamed.”       Pericarditis,      MedlinePlus,
       https://medlineplus.gov/ency/article/000182.htm [https://perma.cc/7SFA-EKUH]
       (medical encyclopedia entry) (last visited Oct. 1, 2020). Defendant’s medical
       records confirm that he was hospitalized for pericarditis in 2012 but do not indicate
       that the condition is chronic . . . Defendant’s reply brief states, “[C]ounsel has
       recently been provided with medical documentation reflecting that Defendant is at
       risk for additional cardiac events in the near future. The medical notes [] reflect . .
       . ‘patient is at risk for a cardiac event within a few months.’” ECF No. 733 at
       PageID.5677–78. The “medical note” in question is from 2012, when Defendant
       was hospitalized for pericarditis. ECF No. 736-3 at PageID.5736. As part of his
       treatment, Defendant underwent lab testing. See ECF No. 736-3. Someone—
       presumably a physician—commented on the lab results, dated July 28, 2012, that
       Defendant’s “Troponin I” levels “suggest a patient at risk for a cardiac event within
       a few months.” Id. at PageID.5736. Defendant does not claim to have suffered any
       such “cardiac event” following his hospitalization in 2012 . . . .

       Ultimately, no matter the credence given to Defendant’s assertions, neither asthma
       nor pericarditis constitute a “terminal illness” or “serious physical or medical
       condition,” whether considered alone or in conjunction with the risk of contracting
       COVID-19. Defendant has, at most, alleged a generalized risk of developing
       serious COVID-19 symptoms, and a “generalized risk of contracting COVID-19
       and potentially developing the more severe symptoms is not akin to the type of
       ‘extraordinary and compelling reasons’ justifying compassionate release.” United
       States v. Peaks, No. 16-20460, 2020 WL 2214231, at *2 (E.D. Mich. May 7, 2020);
       see also United States v. Brown, No. 19-20202, 2020 WL 2812776, at *4 (E.D.
       Mich. May 29, 2020) (“Without satisfactory evidence that Defendant’s asthma is
       moderate to severe, and without additional risk factors, the Court cannot conclude
       that Defendant’s conditions of confinement currently expose him to a risk of a dire
       outcome from COVID-19.”). Accordingly, Defendant’s present circumstance does
       not satisfy subsection (A).

ECF No. 737 at PageID.5825–28 (internal footnote omitted). Admittedly, it now appears that

Defendant’s pericarditis is chronic. Regardless, the CDC has not identified pericarditis as a risk

factor for COVID-19. See People With Certain Medical Conditions, CDC (Nov. 2, 2020),



                                                -4-
Case 1:16-cr-20677-TLL-PTM ECF No. 746, PageID.5912 Filed 11/19/20 Page 5 of 5




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html#heart-conditions            [https://perma.cc/24PW-LHCK].                         Furthermore,   FCI

Morgantown appears to be managing Defendant’s condition. After experiencing symptoms,

Defendant was immediately hospitalized, prescribed medication, and currently awaits consultation

with a cardiologist. The fact that a physician assistant recommended compassionate release is

neither controlling nor persuasive in this case. Based on the foregoing, Defendant has not shown

that the prior order denying compassionate release should be reconsidered.

                                                         III.

       Accordingly, it is ORDERED that Defendant Kendrell Stephens’ Motion for

Reconsideration, ECF No. 742, is DENIED.



              Dated: November 19, 2020                                       s/Thomas L. Ludington
                                                                             THOMAS L. LUDINGTON
                                                                             United States District Judge




                                                PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was served
                        upon each attorney of record herein by electronic means and to
                        Kendrell Stephens #55523-039, MORGANTOWN FEDERAL
                        CORRECTIONAL INSTITUTION, Inmate Mail/Parcels, P.O. BOX
                        1000, MORGANTOWN, WV 26507 by first class U.S. mail on
                        November 19, 2020.

                                                         s/Kelly Winslow
                                                         KELLY WINSLOW, Case Manager




                                                         -5-
